Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 18, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, an assistant group leader at a facility for the care of the mentally and emotionally disabled, was terminated for insubordination when he failed to accept a new job assignment. The record reveals that despite the employer’s recognition of claimant’s back injury and efforts to accommodate him by assigning him tasks that did not involve heavy lifting or bending, claimant refused to work in the dining room without providing an explanation. The Board found that claimant’s insubordination disqualified him from receiving unemployment insurance benefits. We find on this record that substantial evidence supports the Board’s decision.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.